        Case 2:15-cr-00398-JHS Document 308 Filed 07/16/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                            CRIMINAL ACTION
 TROY WRAGG,                                                NO. 15-398

                        Defendant.


                                          ORDER

       AND NOW, this 16th day of July 2020, upon consideration of Defendant’s Letter (Doc.

No. 298), which the Court construes as a pro se motion for compassionate release; Defendant’s

Motion for Compassionate Release (Doc. No. 300); Defendant’s Supplemental Brief in Support of

his Motion (Doc. No. 301); the Government’s Response in Opposition (Doc. Nos. 302, 303);

Defendant’s Reply (Doc. No. 306); and in accordance with the Opinion of the Court issued this

day, it is ORDERED as follows:

   1. Defendant’s Letter Motion (Doc. No. 298) is DENIED.

   2. Defendant’s Motion for Compassionate Release (Doc. No. 300) is DENIED.



                                                  BY THE COURT:



                                                  /s/ Joel H. Slomsky
                                                  JOEL H. SLOMSKY, J.




                                             1
